            Case 1:18-cv-00158-CKK Document 19 Filed 01/18/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
PUBLIC EMPLOYEES FOR           )
ENVIRONMENTAL                 )
RESPONSIBILITY                )
                               )
                  Plaintiff,   )
                               )
                  v.          )   Civil Action No. 18-0158 (CKK)
                               )
UNITED STATES DEPARTMENT )
OF HOMELAND SECURITY          )
                               )
               Defendant.     )
_____________________________ )

              DEFENDANT’S CONSENT MOTION TO STAY PROCEEDINGS
                    IN LIGHT OF LAPSE OF APPROPRIATIONS

       Defendant hereby moves for a stay of the above-captioned civil action in the above-

captioned case. A Joint Status Report is due on January 18, 2019.

       1.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other executive agencies. The Department does not know when funding

will be restored by Congress.

       2.       Absent an appropriation, Department of Justice attorneys and employees are

prohibited from working, even on a voluntary basis, except in very limited circumstances,

including “emergencies involving the safety of human life or the protection of property.”

31 U.S.C. § 1342.

       3.       Counsel for the Department of Justice therefore requests a stay of this civil action

until Congress has restored appropriations to the Department.
             Case 1:18-cv-00158-CKK Document 19 Filed 01/18/19 Page 2 of 2



        4.       If this motion for a stay is granted, undersigned counsel will notify the Court

within two days after Congress has appropriated funds for the Department. Defendant

respectfully requests that, at that point, all current deadlines for the parties be extended

commensurate with the calendar day duration of the lapse in appropriations.

        5.       Counsel was able to confer with Plaintiff’s counsel who consents to this motion.

        Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, Defendant hereby moves for a stay of this case as applied to the duties of the

government until Department of Justice attorneys are permitted to resume their usual civil

litigation functions.

Dated: January 18, 2019                        Respectfully submitted,
                                               JESSIE K. LIU
                                               D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN
                                               D.C. Bar # 924092
                                               Chief, Civil Division

                                               /s/ Marina Utgoff Braswell
                                               MARINA UTGOFF BRASWELL
                                               D.C. Bar #416587
                                               Assistant United States Attorney,
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2561
                                               Marina.Braswell@usdoj.gov




                                                   2
